t c memo united_states tax_court john jeter petitioner v commissioner of internal revenue respondent docket no filed date john jeter pro_se david r ferguson for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the issues for decision are whether petitioner is entitled to dependency_exemption deductions and whether petitioner is entitled to the earned_income_credit some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner lived in baltimore maryland during petitioner and his then wife tona l jeter ms jeter were separated and no longer living together they have two children from their marriage a son jerome a jeter born date and a daughter jamie n jeter born date collectively the children at all times relevant to this case the children were minors ms jeter filed for child_support in early and was subsequently divorced in during the period of separation including the year in issue petitioner resided pincite wilder avenue baltimore maryland family home which was the family home prior to separation ms jeter resided in an apartment in the same neighborhood but the actual distance from the family home is unknown the children attended school in the area of the family home during the school year ms jeter took the children to petitioner’s home in the early morning petitioner drove the children to school and the children returned to the family home every day after the completion of the school day ms jeter typically picked up the children around or p m after she finished work ms jeter was employed as an office manager for the department of social services petitioner testified that ms jeter earned approximately dollar_figure during and paid a monthly rent including utilities of dollar_figure petitioner was also employed full time during according to the order for custody from the division of child_support circuit_court for baltimore county petitioner was required to pay monthly child_support petitioner paid a total of dollar_figure in child_support payments during petitioner also made monthly mortgage payments on the family home of approximately dollar_figure during petitioner and ms jeter shared legal custody of the children however according to the order for custody physical custody was awarded to ms jeter according to the order of custody petitioner was entitled to visitation of two nights per week plus every other weekend eight holidays and five consecutive nights during the children’s summer vacation petitioner paid for the children’s school supplies bedroom furniture in the family home some clothes and meals when they stayed at the family home ms ellen j williams ms williams petitioner’s mother lived in a home jointly owned with petitioner in asheville north carolina asheville residence petitioner claimed ms williams as a dependent during the year in issue ms williams wa sec_82 years old during the year in issue and received social_security_benefits of approximately dollar_figure per month petitioner traveled to north carolina about four or five times a year to visit ms williams and to maintain the asheville residence during petitioner painted the asheville residence petitioner testified that he provided financial support to ms williams of approximately dollar_figure per month during on petitioner’s federal_income_tax return he claimed dependency_exemption deductions for the children and for ms williams and an earned_income_credit respondent disallowed the dependency_exemption deductions because petitioner failed to establish that he was entitled to claim them as dependents as a result of the disallowance respondent further disallowed the earned_income_credit dependency_exemption sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer a taxpayer’s mother and children qualify as dependents so long as the taxpayer provided more than half of the support to each dependent sec_152 sec_1_152-1 income_tax regs as to the children the support_test in sec_152 e applies if a child receives over half of his support during the calendar_year from his parents the parents live apart at all times during the last months of the calendar_year and such child is in the custody of one or both of his parents for more than one-half of the calendar_year as these requirements are satisfied in the present case the child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year referred to as the ‘custodial parent’ thus allowing the dependency_exemption to be claimed by the custodial_parent sec_152 see sec_1_152-4 income_tax regs custody is determined by the terms of the most recent custody decree if there is one in effect sec_1_152-4 income_tax regs in this case the order of custody dated date ' stated that ms jeter and petitioner were awarded joint legal custody of the children however ms jeter has the primary physical custody of the children after taking into consideration petitioner’s visitation rights under the order of custody it is clear that the children spent more than one- half of with ms jeter therefore ms jeter is the custodial_parent and petitioner is the noncustodial_parent for t for purposes of this case we accept the order for custody from the division of child_support circuit_court for baltimore county dated date as the most recent custody decree no documents from the divorce in were received in the record as the noncustodial_parent petitioner is allowed to claim the children as dependents only if he meets one of three statutory exceptions under sec_152 the noncustodial_parent can claim the dependency_exemption deduction if the custodial_parent releases claim to the exemption for the year a multiple-support agreement is in effect or the decree of divorce was executed prior to the decree expressly provides that the noncustodial_parent is entitled to the deduction and the noncustodial_parent provides at least dollar_figure for the support of the child sec_152 and sec_1_152-4t temporary income_tax regs fed reg date after reviewing the record it is clear that petitioner does not satisfy any of the exceptions under sec_152 therefore we sustain respondent’s determination denying dependency_exemptions as to the children in order to claim ms williams as a dependent petitioner must show by competent evidence the total support provided for the individual claimed and that he provided more than half of such total support the amount of total support may be reasonably inferred from competent evidence see 46_tc_515 however where the amount of total support of an individual during the taxable_year is not shown and cannot be reasonably inferred from competent evidence then it is not possible to conclude that the taxpayer has contributed more than one-half see 56_tc_512 31_tc_1252 total support includes inter alia the cost of food clothing education household utilities or home repair expenses necessary to maintain the household in smith v commissioner tcmemo_1997_544 sec_1_152-1 income_tax regs according to petitioner’s testimony ms williams’s sources of monthly income were a social_security_benefit of approximately dollar_figure and his monthly contribution of approximately dollar_figure petitioner did not offer any other evidence besides his own testimony to establish that he provided more than one-half of ms williams’s total support ms williams did not testify cf oates v commissioner tcmemo_1976_347 without other competent evidence we cannot determine that petitioner provided more than one-half of his mother’s overall support see blanco v commissioner supra pincite accordingly we find that petitioner is not entitled to a dependency_deduction for ms williams respondent is sustained as to the denial of a dependency_exemption for ms williams brarned income credit the relevant parts of sec_32 provide that an individual is eligible for the earned_income_credit if the individual has a qualifying_child a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement sec_32 petitioner has met the relationship_test age_test and identification requirement therefore the only factor which needs discussion is the residency test based on the order for custody and petitioner’s testimony petitioner was permitted visitation with the children for approximately days during petitioner contends that because the children stayed with him for part of the day during their school year that time should be included in the children’s residency at the family home we disagree under the residency test a claimed individual’s principal_place_of_abode must be for more than one-half of such taxable_year sec_32 a merely staying in the family home for a few hours of the day does not constitute the children’s principal_place_of_abode because they fail to meet the residency test under sec_32 we find that the children were not qualified children of petitioner respondent is sustained on this issue based on the foregoing decision will be entered for respondent
